Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: the claims are drawn to a photopolymerizable nail coating comprising a non-solvent mixture comprising at least one or more methacrylate monomers, ethyl cellulose and a combination of a high molecular weight di-HEMA trimethylhexyl dicarbamate with a molecular weight from 13-17 kDa and a low di-HEMA trimethylhexyl dicarbamate with a molecular weight from 500-700 Da.  The resulting polymerizable coating is readily removable using solvent since solvents are not present in the composition and have relatively high toughness and strength such that they are not easily removed without the application of a solvent.  The closest prior art is drawn to Flint et al (US 20160220474) which discloses a polymerizable polymeric coating comprising  a combination of d-HEMA trimethylhexyl dicarbamate of high and low molecular weight, however the specific molecular weights of the instant claims are not recited.  The low molecular weight compounds have weights as high as 470.6 Da, outside the range of the instant claims.  The instant combination is novel over the prior art.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICAH PAUL YOUNG whose telephone number is (571)272-0608.  The examiner can normally be reached on Monday through Friday, 9:00 am to 5:30 pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Hartley can be reached on 5712720616.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/MICAH PAUL YOUNG/Primary Examiner, Art Unit 1618